    Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 1 of 8 PageID #:178




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 DIANA L. FORTNER,

               Plaintiff,                            No. 20 C 2375

        v.                                           Judge Thomas M. Durkin

 RH WINE & CO., INC. d/b/a IPMG,

               Defendants.

                            MEMORANDUM OPINION AND ORDER

        Diana Fortner alleges that her former employer, RH Wine, denied her of proper

compensation and fired her because of her age. She brings nine total claims, and RH

has moved to dismiss some of them for failure to state a claim pursuant to Federal

Rule of Civil Procedure 12(b)(6). R. 14. RH’s motion is granted in part and denied in

part.

                                   Legal Standard

        A Rule 12(b)(6) motion challenges the “sufficiency of the complaint.” Berger v.

Nat. Collegiate Athletic Assoc., 843 F.3d 285, 289 (7th Cir. 2016). A complaint must

provide “a short and plain statement of the claim showing that the pleader is entitled

to relief,” Fed. R. Civ. P. 8(a)(2), sufficient to provide defendant with “fair notice” of

the claim and the basis for it. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).

This standard “demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While “detailed

factual allegations” are not required, “labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555.
    Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 2 of 8 PageID #:179




The complaint must “contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). “‘A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d

362, 366 (7th Cir. 2018) (quoting Iqbal, 556 U.S. at 678). In applying this standard,

the Court accepts all well-pleaded facts as true and draws all reasonable inferences

in favor of the non-moving party. Tobey v. Chibucos, 890 F.3d 634, 646 (7th Cir. 2018).

                                     Background

      At the time she filed this case, Fortner was 69 years old. She worked for RH

from June 2015 until December 10, 2018. She alleges that when RH hired a new 34-

year-old vice-president in July 2017, he told her that RH needed “to focus on younger

employees so when you older employees retire we have someone to run the company.”

Fortner alleges that after the vice-president took over, four employees over the age of

50 were let go and replaced by younger people.

      Fortner alleges that her supervisor told her that the vice-president said that

wage increases would be for younger employees only because older employees would

have no other job options. Fortner also alleges that RH’s vice-president encouraged

working from home for more than 40 hours a week without paying overtime wages.

On “several occasions,” Fortner worked more than 40 hours in a week but was not

paid time and a half for the extra hours. Fortner also alleges that her annual raises




                                           2
   Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 3 of 8 PageID #:180




decreased in the years after the new vice-president took over even though her

performance remained steady and satisfactory.

      On December 7, 2018, a meeting was held at which RH sought volunteers to

work on Christmas Eve. Fortner said at the meeting that she did not want to

volunteer unless she was paid time and half and given an extra day off in January.

Fortner also complained at the meeting about the vice-president’s prior denial of

overtime wages and unequal treatment due to her age. Three days later, the vice-

president fired Fortner without providing an explanation.

      Fortner’s complaint contains the following claims:

         Count I for age discrimination in violation of the Age Discrimination in
          Employment Act;

         Count II for retaliation in violation of the ADEA;

         Count III for common law retaliation;

         Count IV for hostile work environment in violation of the ADEA and Title
          VII;

         Count V for discharge in violation of ERISA;

         Count VI for failure to pay overtime in violation of the Fair Labor Standards
          Act;

         Count VII for retaliation in violation of the Fair Labor Standards Act;

         Count VIII for failure to pay overtime in violation of the Illinois Minimum
          Wage Law; and

         Count IX for retaliation in violation of the Illinois Minimum Wage Law.

Defendants answered the ADEA claims (Counts I and II), the ERISA claim (Count

V), and the Illinois Minimum Wage Law claim (Count VIII), so those claims are not



                                          3
      Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 4 of 8 PageID #:181




at issue on this motion. Additionally, Fortner withdrew her claim for retaliation

under the Illinois Minimum Wage Law (Count IX), so that claim is also not at issue

on this motion.

        Defendants move to dismiss the following claims: Count III for common law

retaliation; Count IV for hostile work environment; and Counts VI and VII under the

Fair Labor Standards Act.

                                       Analysis

I.      Count III: Common Law Retaliation

        The Illinois Human Rights Act preempts common law civil rights claims. See

735 ILCS 5/8-111(D). But tort claims grounded in public policy other than civil rights

are not preempted. Accordingly, in Blount v. Stroud, the Illinois Supreme Court held

that a retaliation claim could proceed when it was based on the allegation that the

employee was fired for refusing to perjure herself. 904 N.E.2d 1, 314 (Ill. 2009). The

Court reasoned that such a claim was based in the policy against perjury, and so was

not “inextricably linked” to civil rights protected by the Illinois Human Rights Act.

Id.

        Here, Fortner alleges she was fired for complaining about discrimination based

on her age. The right to be free from discrimination based on age is a civil right. That

means Fortner’s common law retaliation claim is “inextricably linked” to civil rights

and is preempted by the Illinois Human Rights Act. See, e.g., Cole v. Chicago Tribune

Co., 2000 WL 656644, at *13 (N.D. Ill. Mar. 23, 2000) (“Here, there is no question that

Cole’s IIED and wrongful termination claims are inextricably linked to her



                                           4
       Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 5 of 8 PageID #:182




allegations of discrimination, as they rely on the same factual predicate as her

retaliation and age/gender discrimination claims.”). Therefore, Fortner’s common law

retaliation claim is dismissed.

II.      Count IV: Hostile Work Environment

         To state a hostile work environment claim, the plaintiff must allege that: (1)

he was subjected to harassment; (2) the harassment was based on a protected

characteristic (in this case age); (3) the harassment altered the terms and conditions

of employment; and (4) there is a basis for employer liability. See Huri v. Office of the

Chief Judge of the Circuit Court of Cook Cty., 804 F.3d 826, 834 (7th Cir. 2015). RH

argues that Fortner’s allegations do not rise to the level of a hostile work

environment.

         The Court agrees. Fortner has not alleged that she was subject to any actions

that could be described as “harassment.” “Harassment” is “intimidation, ridicule, and

insult,” and the like. See Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993).

Fortner does not allege that she was subjected to any such conduct. Rather, she

alleges that she was paid less and ultimately fired because of her age. That plausibly

alleges discrimination, but not harassment. Therefore, her hostile work environment

claim is dismissed.

III.     Counts VI and VII: Fair Labor Standards Act Written Notice

         RH argues that Fortner’s Fair Labor Standards Act (“FLSA”) claims should be

dismissed because she failed to comply with the following statutory requirement: “No

employee shall be a party plaintiff to any such action unless he gives his consent in



                                            5
      Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 6 of 8 PageID #:183




writing to become such a party and such consent is filed in the court in which such

action is brought.” 29 U.S.C. § 216(b). But this is simply the provision of the statute

prohibiting class actions and mandating that plaintiffs opt-in to join a collection

action under the FLSA. See Schaefer v. Walker Bros. Enterprises, 829 F.3d 551, 553

(7th Cir. 2016) (“Suits under the Fair Labor Standards Act cannot proceed as class

actions. Instead they are opt-in representative actions.” (citing § 216(b))). Even if this

section applies to an individually prosecuted claim, certainly Fortner’s complaint

constitutes written consent. RH cites no authority that Fortner was required to file

any other written consent with the Court besides her complaint. Therefore, RH’s

motion to dismiss Fortner’s FLSA claims is denied.

IV.     Count VII: Fair Labor Standards Act Retaliation

         “To fall within the scope of the [FLSA’s] antiretaliation provisions, a complaint

must be sufficiently clear and detailed for a reasonable employer to understand it in

light of both content and context, as an assertion of rights protected by the statute a

call for their protection.” Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S.

1, 14 (2011). RH argues that Fortner did not clearly complain about FLSA violations

to state a claim for retaliation based on those complaints.

        Fortner alleges that she asked for time and a half to work on Christmas Eve

and complained that she had not received time and a half wages for prior overtime

work. These statements are plausibly construed as a complaint. It is not clear

whether she framed this complaint in terms of illegality. But it is plausible that she

did. Whether the complaint rises to the level of triggering liability for retaliation must



                                             6
     Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 7 of 8 PageID #:184




await discovery regarding the factual circumstances of Fortner’s complaint. Notably,

the cases RH cites for dismissal were at the summary judgment stage. See R 24 at 4

(citing Cotto v. John C. Bonewicz, P.C., 2015 WL 3609167, at *1 (N.D. Ill. June 9,

2015); Courtright v. Bd. of Cty. Comm’rs of Payne Cty., Okla., 2011 WL 2181954, at

*1 (W.D. Okla. June 3, 2011)). RH will also have that opportunity to test Fortner’s

claim.

V.       Damages Claims

         RH also asks the Court strike Fortner’s claims for punitive damages and

damages for “severe emotional distress, humiliation, embarrassment, physical harm,

damage to reputation,” because “[s]uch damages are not permitted under the ADEA.”

R. 24 at 5. It is unnecessary to determine at the pleading stage whether such damages

are available in this case. The answer to that question will await preparation of jury

instructions if the case reaches that point.

                                      Conclusion

         Therefore, RH’s motion to dismiss [14] is denied in that Counts VI and VII will

proceed, and Fortner’s damages claims will not be stricken; and the motion is granted

in that Counts III and IV are dismissed without prejudice. Fortner may file a motion

for leave to file an amended complaint if she believes she can cure the deficiencies

with Counts III and IV described in this order. Such a motion is due October 19, 2020,

and should be supported by a brief of no more than five pages, attaching as an exhibit

a redline comparison of the proposed amended complaint with the original complaint.

A status hearing is set for October 1, 2020, at 9 a.m., at which the parties should be



                                            7
   Case: 1:20-cv-02375 Document #: 25 Filed: 09/17/20 Page 8 of 8 PageID #:185




prepared to set a discovery schedule. Fortner should also be prepared at the status

hearing to state whether she intends to file amended Counts III and IV.

                                                   ENTERED:


                                                   ______________________________
                                                   Honorable Thomas M. Durkin
                                                   United States District Judge
Dated: September 17, 2020




                                         8
